                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


ALVIN L. BLIZZARD,

             Plaintiff,

      v.                                              Case No. 18-CV-1633

PETER J. MARIK and
JOHN DOE,

             Defendants.


                                       ORDER


      Plaintiff Alvin Blizzard, who is representing himself, filed a complaint under

42 U.S.C. § 1983, which the court screened on December 11, 2018. The court gave

Blizzard the opportunity to file an amended complaint. He did so on December 26,

2018. The Prison Litigation Reform Act applies to this case because Blizzard was

incarcerated when he filed his complaint. That law requires courts to screen

complaints, including amended complaints, brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a).

      As the court explained in its screening order, the court must dismiss a

complaint or portion thereof if the prisoner raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915A(b). The court is obliged to give a plaintiff’s pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      Blizzard alleges that on June 6, 2017, he arrived at a scheduled appointment

with his probation officer, defendant John Doe. Blizzard asserts that he told Doe that

he was having trouble finding housing. According to Blizzard, Doe told him and/or

gestured that, if Blizzard engaged in a sexual act with him, he would sign Blizzard

up for transitional housing. Blizzard states that Doe walked to his side of the desk

and pressed his private area into Blizzard’s shoulder. Doe allegedly indicated that, if

Blizzard did not engage in a sex act with him, he would not sign him up for

transitional housing.

      Blizzard alleges that he told the administrator, defendant Peter J. Marik,

about this incident, but he did nothing. According to Blizzard, the administrative

supervisor had to order Marik to respond. Blizzard asserts that Marik made matters

worse by leaving him at that location, giving him a new probation agent, and locking

him up, after which his probation was revoked. Blizzard believes that Marik revoked

his probation because Blizzard complained to Marik’s boss about his lack of response

to Blizzard’s complaint.

      The court will allow Blizzard to proceed on an Eighth Amendment claim

against John Doe based on his allegations that he requested sexual favors in

exchange for a housing accommodation. See Calhoun v. DeTella, 319 F.3d 936, 939-

40 (7th Cir. 2003).

                                          2 
 
 
      The court also will allow Blizzard to proceed against Marik on a deliberate-

indifference claim based on his allegations that Marik initially ignored complaints

that Doe was sexually harassing Blizzard. See Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2009) (explaining that, to state a claim, a plaintiff need only allege that the

official turned a blind eye to the misconduct). Blizzard may also proceed on a

retaliation claim against Marik based on his allegations that Marik revoked his

probation in response to Blizzard complaining to Marik’s boss about Marik’s alleged

failure to respond to Blizzard’s complaints. See Bridges v. Gilbert, 557 F.3d 541, 546-

52 (7th Cir. 2009) (holding that speech consistent with legitimate penological

interests is protected by the First Amendment and therefore may support a

retaliation claim).

      Because Blizzard does not know the name of the Doe defendant, he will have

to use discovery to learn his name. After Marik responds to Blizzard’s complaint, the

court will enter a scheduling order setting deadlines for discovery and the filing of

dispositive motions. After the court enters a scheduling order, Blizzard can serve

discovery on Marik by mailing written questions (called interrogatories) and

document requests to Marik’s lawyer. See Fed. R. Civ. P. 33 and 34. After Blizzard

learns the name of the Doe, he should file a motion to substitute the name for the Doe

placeholder. Blizzard may not serve discovery on Marik until after the court enters a

scheduling order.




                                          3 
 
 
                                        ORDER

      IT IS THEREFORE ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court, copies of

Blizzard’s amended complaint and this order are being electronically sent today to

the Wisconsin Department of Justice for service on Peter J. Marik.

      IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this court, Peter J.

Marik shall file a responsive pleading to the amended complaint within sixty days of

receiving electronic notice of this order.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      Dated at Milwaukee, Wisconsin this 7th day of January, 2019.

       

 

                                                  WILLIAM E. DUFFIN 
                                                  U.S. Magistrate Judge




                                             4 
 
 
